IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                               No. 99-60930
                             Summary Calendar



ROBERT SMITH; MARTHA J. SMITH,

                                               Plaintiffs-Appellants,

versus

UNITED STATES OF AMERICA,

                                               Defendant-Appellee.

                       --------------------
           Appeal from the United States District Court
             for the Northern District of Mississippi
                     USDC No. 1:98-CV-249-S-D
                       --------------------
                          December 19, 2000
Before DAVIS, JONES, and DeMOSS, CIRCUIT JUDGES.

PER CURIAM:*

           Robert and Martha Smith appeal from the district court's

dismissal of their claims against the United States as untimely

pursuant to the Federal Tort Claims Act.         Finding no error after a

de novo review of the record, we affirm.

           The Smiths argue that their claims should not have been

dismissed because the original defendant in this action, Trina

Hamlin, maintained private liability insurance with the Farm Bureau

Insurance Company on the car she was driving at the time of the

accident which gave rise to this suit.           The Smiths contend that

Farm Bureau should have been joined as a defendant.            The district


     *
            Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
court did not err in denying the Smiths' motion to join the

liability      insurer.      The    Federal   Tort    Claims   Act   provides   an

exclusive remedy against the United States for a plaintiff seeking

damages due to the negligence of a federal employee acting within

the scope of her employment.            See 28 U.S.C. § 2679(b)(1).

              The Smiths also argue that the district court erred in

determining that Hamlin was a federal employee rather than an

independent contractor.          The evidence shows, however, that Hamlin

was a federal employee.            See Rodriguez v. Sarabyn, 129 F.3d 760,

765 (5th Cir. 1997).

              Finally, the Smiths argue that they should be exempt from

the FTCA's exhaustion of administrative remedies requirement and

its requirement that claims be filed within two years of accrual

because they did not know Hamlin was a federal employee.                The FTCA

is clear that a district court's subject-matter jurisdiction over

an FTCA claim is conditioned upon the claimant's compliance with

§ 2675(a), requiring the claimant to first present her claim to the

appropriate federal agency.            See Flory v. United States, 138 F.3d

157, 159 (5th Cir. 1998).           Because the Smiths failed to comply with

this       requirement    the      district   court    lacked    subject-matter

jurisdiction, over their claims.1

              Accordingly,      the   judgment   of   the   district   court    is

AFFIRMED.



       1
            Further, even if equitable tolling could apply to the presentment
requirement, the record contains a letter from a Farm Bureau claims adjuster
to appellants’ attorney, in January 1996, informing him that Hamlin was a
postal employee. Thus, the Smiths knew of her status within a year following
the accident and should not be immune from FTCA requirements.

                                          2
3